Citation Nr: 0024243	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. V. 



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from December 1942 to September 1945, and who 
died in November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the appellant's claim to be well grounded, a disability which 
caused the veteran's death must be shown to be due to disease 
or injury in service.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Such disease or injury may be shown by lay or medical 
evidence.  There would also have to be competent evidence of 
a nexus between the inservice injury or disease and the 
veteran's death.  Such a nexus must be shown by medical 
evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit at 93.  In determining whether the claim is well 
grounded, the Board is required to presume the truthfulness 
of the evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992) (quoting Espiritu at 
495) holding that lay persons were not qualified to provide a 
"probative diagnosis" as to the cause of a veteran's death.

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312 (1999).  

At the time of the veteran's death, service connection was in 
effect for residuals of skull defect with compound fracture 
of the left occipital bone, evaluated as 50 percent disabling 
from April 1, 1946; traumatic encephalopathy secondary to 
gunshot wound, evaluated as 30 percent disabling from April 
1, 1946; healed scar on the distal end of the right forearm 
affecting function of Muscle Group VII, evaluated as 10 
percent disabling from April 1, 1946; and hearing disorder on 
the left evaluated as noncompensably disabling from April 1, 
1946.  The veteran's combined service-connected evaluation 
was 70 percent.

The November 1997 certificate of death reflects that his 
death was due to craniocerebral trauma of a 10-hour duration.  
Other significant conditions contributing to death included 
mild cardiomegaly and cirrhosis.  The report of a November 
1997 autopsy reflects final diagnoses including a fall down 
concrete steps at home with resulting right fronto-temporo-
parietal fractures (vault and base), bilateral cerebral 
cortical contusions with subarachnoid hemorrhage, and right 
rib fractures number 2 through 7; mild cardiomegaly with left 
ventricular hypertrophy; chronic alcohol abuse (anamnestic) 
with cirrhosis; pulmonary emphysema; spondylarthritis; 
cholelithiasis; sigmoid diverticulosis; and nodular 
hyperplasia of the prostate.  The cause of death was 
indicated to be craniocerebral trauma due to an accident 
involving a fall down a stairway.  

Emergency room records from the Foote Hospital note that the 
veteran was found at the bottom of his basement stairs.  Past 
medical history was noted to be significant for head injury 
in World War II that had required placement of a metal plate.  
The final diagnosis was fall with severe and complicated head 
injuries and the veteran was transferred to a university 
medical center. 

A November 1997 discharge summary from University of Michigan 
Hospitals again notes that the veteran's past medical history 
was significant for an old war injury with a skull fracture 
of the left occipital plate.  A CT of the veteran's head 
revealed a right frontal skull fracture of the right eye with 
underlying subdural hematoma and multiple punctate 
intracranial hemorrhage.  A left occipital plane with metal 
artifact was noted.  There were multiple basilar skull 
fractures and a bilateral transverse petrous pyramid 
fracture.  There was a clavus fracture.  There were multiple 
bony fractures in the carotid canal on the right and a 
depressed right frontal skull fracture with gas in the 
parenchyma.  The final diagnoses included closed head injury, 
traumatic brain injury, subarachnoid hemorrhage, subdural 
hematoma, and multiple basilar skull fractures.

A May 1999 opinion from the chief of a VA medical center 
neurosurgery service reflects that the veteran's claims file, 
including his history with respect to injury during service, 
had been reviewed.  It notes that the veteran had undergone 
VA examination in November 1997 with findings of an 
essentially normal neurological evaluation other than hearing 
loss and complaints of tinnitus.  The opinion concludes that 
the veteran's death was directly caused by the injury 
sustained as a result of his fall down the stairs in his home 
and was in no way related to the injury sustained during his 
active service.  

The appellant contends that the veteran's injury to his skull 
during active service resulted in dizziness.  It is asserted 
that this dizziness is what caused the veteran to fall down 
the stairs.  It is further asserted that the service-
connected disability of the veteran's right upper extremity 
resulted in his inability to be able to break his fall with 
his right upper extremity, and thus permitted his fall to 
result in the substantial cranial injury he experienced.  It 
is also contended that the plate in the skull caused it to be 
impossible to stop the bleeding.  The appellant and witness' 
testimony has been considered and is presumed credible for 
purposes of this decision.  However, as lay persons, these 
individuals are not qualified to provide medical diagnoses or 
etiologies with respect to the veteran's disabilities or 
symptoms experienced.  See Grottveit and Espiritu.  For 
example they would not be qualified to link any dizziness 
experienced by the veteran to his service-connected 
disabilities.  Id.  No competent medical evidence of any 
nexus between the veteran's service-connected disabilities 
and the fall that resulted in his craniocerebral trauma in 
November 1997 has been offered.  Further, there is no 
competent medical evidence that the veteran's service-
connected disabilities contributed substantially or 
materially to his death, that they combined to cause his 
death, or they aided or lent assistance to the production of 
his death after he had fallen.  The competent medical 
evidence is either silent with respect to providing any nexus 
between service-connected disabilities and the veteran's fall 
or his death or indicates that there is no relationship 
whatsoever between the veteran's active service, his service-
connected disabilities, and his death in November 1997.  In 
the absence of any competent medical evidence showing that 
there was a causal connection between service or 
service-connected disabilities and the veteran's death, the 
claim is not plausible.  The appellant's theories to the 
contrary, aside from the fact that she is not a medical 
expert, are speculation and thus, do not meet the criteria of 
38 C.F.R. § 3.312.  Lathan; Miller; and Grottveit.  On the 
basis of the above analysis, the appellant's claim is not 
well grounded and it must, accordingly, be denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  

The Board views its discussion in this case as adequate to 
inform the appellant of the evidence necessary to complete 
her claim.  See Robinette.


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death not having 
been submitted, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

